DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the skilled artisan would not combine Poldervaart with Nove. Applicant specifically states that the combination would require substantial modification to the smaller vessel of Poldervaart to construct an off shore reservoir, as the system of Poldervaart is constructed to float and the system of Nove is located on a coast.  However, the reservoir of Nove is not required to be on a shore.  It is merely a water source.  As the system of Poldervaart floats in a water source, the skilled artisan would appreciate that this is the main water source in Poldervaart, it would be akin to the reservoir in Nove.  In other words, Nove is cited to teach that a capture system is known. Thus, all the capture system of Nove requires is a combustion process, which Poldervaart clearly discloses.  
Applicant further discloses that the skilled artisan would not look to the submarine of Neff to incorporate a compressor into the electrical generation system of Poldervaart.  While on a high level, it may appear that the two inventions are in different fields of endeavor, more specifically, they are in fact similar.  Both the inventions of Neff and Poldervaart rely on a combustion process to create power.  The differing factor is what is done with said power.  The skilled artisan would appreciate that power for 
Regarding the argument that the invention of Neff has a goal to reduce greenhouse gas emissions to avoid detection while being submerged, the skilled artisan would appreciate that, especially due to the current issues brought on by climate change, reducing greenhouse gas emissions is beneficial in any situation.  
Claim Objections
Claims 36, 38, and 40 are objected to because of the following informalities: these claims do not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26: This claim requires the LNG to be utilized without regasification.  However, LNG in liquid form is not flammable.  Thus, it is unclear how this is physically possible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11, 12, 14, 15, 18, 19, 22, 23, 27-29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Poldervaart et al. (“Poldervaart”; US 7,119,460), in view of Pitre et al. (“Pitre”; US 2010/0230965), Nove (US 6,406,219), and Neff (US 1,870,263).
Regarding claim 1: Poldervaart teaches a system for generating electric power (Figure 1 element 10; col 2 In 14-16, 'FIG. 1 illustrates a system 10 for generating large amounts of electricity ... offshore') comprising:
an oceanic offshore structure (col 2 In 14-18, 'system 10 ... includes a vessel 12 that lies offshore ... such as a barge');

an electric power generator (col 2 In 31-32, 'an electric generator');
a driver powered by combustion process of a fuel source (col 2 In 30-31, 'wherein the turbine is powered by natural gas'), said driver being connected to said generator (col 2 In 30-32, 'the turbine is powered by natural gas and the turbine spins a rotor of an electric generator');
Poldervaart does not explicitly disclose an electric power substation mounted on said offshore structure for receiving electric power output from said generator, a capture system connected to said combustion process for transferring carbon dioxide combustion gases from said combustion process to a subsea location, and said capture system comprising: a compression system for compressing said carbon dioxide introduced into said conduit.
However, Pitre discloses an electric power substation (101, Fig. 10) mounted on said offshore structure for receiving electric power output from said generator (paragraph 0064).
And, Nove teaches a system for generating electric power (col 1 In 33, 'a thermal power generation plant') comprising: 
an electric power generating system (col 1 In 33, 'a thermal power generation plant'), said power generating system including:

And, Neff discloses a compression system for compressing said carbon dioxide introduced into said conduit (Figure 2 element 17; pg 4 In 26-29, ‘exhaust gas residue is taken from the exhaust tank 41 through the line 40 to compressor 17', akin to transferring to the subsea location).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the structure of Poldervaart to include the substation of Pitre in order to connect the generator to a grid (paragraph 0065), to modify the system of Poldervaart to include the capturing process of Nove in order to reduce emissions into the sea and to modify the capture system of Poldervaart to compress the carbon dioxide in order to optimize the transfer.
Regarding claim 2: Poldervaart discloses said driver comprises a turbine (col 2 In 29-31. 'A preferred unit is a turbine-generator set wherein the turbine is powered by natural gas').
Regarding claim 3: Poldervaart discloses said driver comprises a gas turbine (col 2 In 29-31, 'A preferred unit is a turbine-generator set wherein the turbine is powered by natural gas').
Regarding claim 4: Poldervaart and Nove disclose the system of claim 2, but do not explicitly disclose said capture system includes a conduit having a first end operatively connected to said driver to receive said carbon dioxide combustion gases therefrom, and a second end positioned at a subsea location.
However, Neff discloses said capture system includes a conduit (figure 2 elements 77, 76, 85, 86, 87, 41, 40, 17, 33a, 36, 36b; pg 3 In 117 - pg 4 In 32, ‘exhaust from the several engines is passed by exhaust communicating pipes 77 ... leaving the heat exchanger 76 by way of pipe 85 ... pass through ... coil 86 ... pipe 87 ... exhaust tank 41 ... from the exhaust tank 41 through the line 40 to compressor 17, and is forced out... through the high pressure exhaust line 36 through exhaust line 36b overboard') having a first end operatively connected to said driver to receive said carbon dioxide combustion gases therefrom (figure 2 element 77; pg 3 In 118, ‘exhaust communicating pipes 77'), and a second end positioned at a subsea location (figure 2 element 36b; pg 4 In 29-32, ‘and is forced out... through exhaust line 36b overboard').
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the capture system to include the conduit of Neff in order to transfer carbon dioxide effectively.
Regarding claim 7: Poldervaart as modified by Pitre discloses a substation, Poldervaart further discloses an electric power transmission system operatively connected to said substation and a remote location to transmit electric power to said 
Regarding claim 8: Poldervaart discloses a method of generating electric power (Figure 1 element 10; col 2 In 14-15, 'generating large amounts of electricity') comprising:
positioning a structure at an oceanic offshore location (col 2 In 16-18, 'a vessel 12 that lies offshore ... such as a barge');
mounting an electric power generating system on said structure (col 2 In 28. The vessel carries an electricity generating unit 42'), said generating system having an electric power generator (col 2 In 31-32, 'an electric generator*) and a driver (col 2 In 30, 'turbine') drivingly connected to said generator (col 2 In 30-32, 'wherein the turbine is powered by natural gas and the turbine spins a rotor of an electric generator');
combusting a fossil fuel to power said driver with a byproduct of carbon dioxide combustion gas (col 2 In 30-31, 'the turbine is powered by natural gas').
Poldervaart does not explicitly disclose an electric power substation mounted on said offshore structure for receiving electric power output from said generator, capturing said carbon dioxide combustion gases and transferring to a subsea location, and said capture system comprising: a compression system for compressing said carbon dioxide introduced into said conduit.

And, Nove discloses a method of generating electric power (col 2 In 24-25, the thermal power generation plant operates') comprising:
combusting a fossil fuel to power a driver with a byproduct of carbon dioxide combustion gas (col 3 In 35-43, 'operation of the thermal power generation plant 10 ... combustion gas including a greenhouse gas component from the flue stack or emission system of the thermal power generation plant');
capturing said carbon dioxide combustion gases and transferring to a subsea location (col 3 In 41-53,'combustion gas including a greenhouse gas component from the flue stack or emission system of the thermal power generation plant is injected into the discharge line 14 ... the discharge line 14, into which the greenhouse gas emissions are injected, flows to the bypass line 18 into the ocean 22'; figure 1 illustrates that bypass line 18 delivers the combustion gases into ocean 22 at a subsea location).
And, Neff discloses a compression system for compressing said carbon dioxide introduced into said conduit (Figure 2 element 17; pg 4 In 26-29, ‘exhaust gas residue is taken from the exhaust tank 41 through the line 40 to compressor 17', akin to transferring to the subsea location).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the structure of Poldervaart to include the substation of Pitre in order to connect the generator to a grid (paragraph 0065), to modify the system of Poldervaart to include the capturing process of Nove in 
Regarding claim 9: Poldervaart discloses teaches said driver is a gas combustion turbine (col 2 In 30-31, wherein the turbine is powered by natural gas') or steam turbine, or a combination of gas and steam turbines.
Regarding claim 11: Poldervaart discloses transmitting electric power from said electric power generating system to a remote location (col 2 In 35-39, 'The system includes a power cable 50 that extends from the vessel and that has a major portion 56 extending along the sea floor to an onshore distribution facility 52. The facility distributes electricity to consumers such as residential, factory and office structures').
Regarding claim 12: Poldervaart discloses said remote location is on land (col 2 In 37, 'onshore').
Regarding claim 14: Poldervaart as modified by Nove discloses a subsea location (Nove, at 18, Fig. 1), but do not explicitly disclose the subsea location being at least 3km deep.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the depth of the subsea location to be at least 3km in order to optimize the system. 
Regarding claim 15: Poldervaart as modified by Nove discloses a subsea location (Nove, at 18, Fig. 1), but do not explicitly disclose the subsea location being at least 3km deep.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the depth of the subsea location to be at least 3km in order to optimize the system. 
Regarding claim 18: Poldervaart as modified by Nove discloses a capture system, Nove further discloses the capture system comprises:
a separation station (inherent as the carbon dioxide is separated) wherein carbon dioxide is separated from non-carbon dioxide combustion gases by absorption, adsorption, or membrane gas separation prior to compressing said carbon dioxide (column 1, lines 35-40: the carbon dioxide is absorbed).
Regarding claim 19: Poldervaart as modified by Nove discloses a capture system, Nove further discloses the capture system comprises:
separating carbon dioxide from non-carbon dioxide combustion gases by absorption, adsorption, or membrane gas separation prior to compressing said carbon dioxide (column 1, lines 35-40: the carbon dioxide is absorbed).
Regarding claim 22: Poldervaart modified by Nove discloses introducing said carbon dioxide gas to sea water, Nove further discloses introducing said carbon dioxide 
Regarding claim 23: Poldervaart discloses said fuel source comprises natural gas, liquefied natural gas, oil, heating oil, hydrocarbon liquids, coal, or wastepaper products (in this case, liquid natural gas – column 1, line 46).
Regarding claim 27: Poldervaart discloses a separate vessel or structure having electric power storage capabilities (power is send ashore via 162 – the shore is capable of storing power).
Regarding claim 28: Poldervaart discloses said offshore structure is floating (Fig. 2).
Regarding claim 29: Poldervaart discloses said offshore structure is fixed (via 132, Fig. 2).
Regarding claim 31: Poldervaart discloses a structure but does not explicitly disclose a processing module on said structure, said processing module comprising separation and enrichment systems to optimize the British thermal units (BTU) of said fossil fuels.
However, Nove discloses a processing module (column 4, line 26: a catalytic converter) on said structure, said processing module comprising separation and enrichment systems to optimize the British thermal units (BTU) of said fossil fuels (by increasing the concentration of combustion gases).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the structure of Poldervaart to 
Regarding claim 32: Poldervaart discloses said electric power generating system achieves base load power generation of said remote location (such as the at least 1 MW required in column 4, line 33).
Claims 13, 16, 20, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Poldervaart, in view of Nove, and Neff.
Regarding claim 13: Poldervaart discloses a system for generating electric power comprising:
an oceanic offshore structure (col 2 In 14-18, 'system 10 ... includes a vessel 12 that lies offshore ... such as a barge');
an electric power generating system mounted on said structure (col 2 In 28-30, ‘The vessel carries an electricity generating unit 42 that uses gas as a fuel to generate electricity, A preferred unit is a turbine-generator set'), said power generating system including:
an electric power generator (col 2 In 31-32, 'an electric generator');
a driver powered by combustion process of a fossil fuel (col 2 In 30-31, 'wherein the turbine is powered by natural gas'), said driver being connected to said generator (col 2 In 30-32, 'the turbine is powered by natural gas and the turbine spins a rotor of an electric generator');
Poldervaart does not explicitly disclose a capture system connected to said combustion process for transferring carbon dioxide combustion gases from said 
However, Nove teaches a system for generating electric power (col 1 In 33, 'a thermal power generation plant') comprising: 
an electric power generating system (col 1 In 33, 'a thermal power generation plant'), said power generating system including:
a capture system connected to said combustion process for transferring carbon dioxide combustion gases from said combustion process to a subsea location (col 1 In 31-45, 'a process for reducing a greenhouse gas emission component of a combustion gas from a thermal power generation plant... comprises ... injecting the combustion gas ... into a ... pressurized seawater stream ... discharging the loaded seawater stream to an ocean ... whereby the emission of said greenhouse gas to the atmosphere is reduced'; col 3 In 51-53, 'the discharge line 14, into which the greenhouse gas emissions are injected, flows to the bypass line 18 into the ocean 22'; Figure 1 illustrates that bypass line 18 delivers the combustion gases into ocean 22 at a subsea location).
And, Neff discloses a compression system for compressing said carbon dioxide introduced into said conduit (Figure 2 element 17; pg 4 In 26-29, ‘exhaust gas residue is taken from the exhaust tank 41 through the line 40 to compressor 17', akin to transferring to the subsea location).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the system of Poldervaart to include the capturing process of Nove in order to reduce emissions into the sea and to 
Regarding claim 16: Poldervaart as modified by Nove discloses a subsea location (Nove, at 18, Fig. 1), but do not explicitly disclose the subsea location being at least 3km deep.
However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the depth of the subsea location to be at least 3km in order to optimize the system. 
Regarding claim 20: Poldervaart as modified by Nove discloses a capture system, Nove further discloses the capture system comprises:
a separation station (inherent as the carbon dioxide is separated) wherein carbon dioxide is separated from non-carbon dioxide combustion gases by absorption, adsorption, or membrane gas separation prior to compressing said carbon dioxide (column 1, lines 35-40: the carbon dioxide is absorbed).
Regarding claim 33: Poldervaart discloses teaches said driver is a gas combustion turbine (col 2 In 30-31, wherein the turbine is powered by natural gas') or steam turbine, or a combination of gas and steam turbines.
Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Poldervaart, in view of Nove, Neff, and Primlani (US 2008/0196410).
Regarding claim 17: Poldervaard discloses a carbon neutral system for generating electric power comprising:
an oceanic offshore structure (col 2 In 14-18, 'system 10 ... includes a vessel 12 that lies offshore ... such as a barge');
an electric power generating system mounted on said structure (col 2 In 28-30, ‘The vessel carries an electricity generating unit 42 that uses gas as a fuel to generate electricity, A preferred unit is a turbine-generator set'), said power generating system including:
an electric power generator (col 2 In 31-32, 'an electric generator');
a driver powered by combustion process of a fossil fuel (col 2 In 30-31, 'wherein the turbine is powered by natural gas'), said driver being connected to said generator (col 2 In 30-32, 'the turbine is powered by natural gas and the turbine spins a rotor of an electric generator');
Poldervaart does not explicitly disclose an electric power substation mounted on said offshore structure for receiving electric power output from said generator, a capture system connected to said combustion process for transferring carbon dioxide combustion gases from said combustion process to a subsea location, and said capture system comprising: a system for the addition of chemical additives to said carbon dioxide to mitigate localized ocean acidification; a compression system for compressing said carbon dioxide introduced into said conduit.
However, Pitre discloses an electric power substation (101, Fig. 10) mounted on said offshore structure for receiving electric power output from said generator (paragraph 0064).

an electric power generating system (col 1 In 33, 'a thermal power generation plant'), said power generating system including:
a capture system connected to said combustion process for transferring carbon dioxide combustion gases from said combustion process to a subsea location (col 1 In 31-45, 'a process for reducing a greenhouse gas emission component of a combustion gas from a thermal power generation plant... comprises ... injecting the combustion gas ... into a ... pressurized seawater stream ... discharging the loaded seawater stream to an ocean ... whereby the emission of said greenhouse gas to the atmosphere is reduced'; col 3 In 51-53, 'the discharge line 14, into which the greenhouse gas emissions are injected, flows to the bypass line 18 into the ocean 22'; Figure 1 illustrates that bypass line 18 delivers the combustion gases into ocean 22 at a subsea location).
And, Primlani discloses a system for the addition of chemical additives (24) to said carbon dioxide (25) to mitigate localized ocean acidification (paragraphs 0025, 0061 – inherently this will reduce acidifcaiton).
And, Neff discloses a compression system for compressing said carbon dioxide introduced into said conduit (Figure 2 element 17; pg 4 In 26-29, ‘exhaust gas residue is taken from the exhaust tank 41 through the line 40 to compressor 17', akin to transferring to the subsea location).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the structure of Poldervaart to 
Regarding claim 21: Poldervaart as modified by Nove discloses a capture system, Nove further discloses the capture system comprises:
a separation station (inherent as the carbon dioxide is separated) wherein carbon dioxide is separated from non-carbon dioxide combustion gases by absorption, adsorption, or membrane gas separation prior to compressing said carbon dioxide (column 1, lines 35-40: the carbon dioxide is absorbed).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Poldervaart, Pitre, and Nove, as applied to claim 23 above, further in view of Wooten (US 5,964,985).
Regarding claim 24: Poldervaart discloses a fuel source for combustion but does not explicitly disclose said fuel source comprises wastepaper products.
However, Wooten discloses a fuel source comprises wastepaper products (column 12, line 23).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the fuel source of Poldervaart to include waste paper, as disclosed by Wooten, in order to find a use for waste paper.
Regarding claim 25:.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Poldervaart, Pitre, and Nove, as applied to claim 7 above, further in view of Zeuner (US 2008/0231057).
Regarding claim 30: Poldervaart discloses an electric power transmission system but does not explicitly disclose said electric power transmission system is connected to said substation and said remote location using quick-disconnect type connections.
However, Zuener discloses said electric power transmission system is connected to said substation and said remote location using quick-disconnect type connections (756, Fig. 12; paragraph 0097).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electric power transmission system of Poldervaart to include the quick disconnect of Zuener in order to allow for allow for quick disconnection. 
Claims 34-38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Poldervaart, in view of Nove.
Regarding claim 34: Poldervaart discloses an offshore carbon neutral method of generating electric power, comprising:
positioning a structure (110, Fig. 2) at an oceanic offshore location (as shown in Fig. 2); 
mounting an electric power generating system (114, 116) on said structure; 
creating carbon dioxide emission (via combustion of natural gas).

However, Nove discloses capturing carbon dioxide combustion gases generated by said electric power generating system; and 
sequestering said carbon dioxide combustion gases using the oceanic carbon cycle (col 3 In 41-53,'combustion gas including a greenhouse gas component from the flue stack or emission system of the thermal power generation plant is injected into the discharge line 14 ... the discharge line 14, into which the greenhouse gas emissions are injected, flows to the bypass line 18 into the ocean 22'; figure 1 illustrates that bypass line 18 delivers the combustion gases into ocean 22 at a subsea location).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the system of Poldervaart to include the capturing process of Nove in order to reduce emissions into the sea and to modify the capture system of Poldervaart to compress the carbon dioxide in order to optimize the transfer.
Regarding claim 35: Poldervaart modified by Nove discloses introducing said carbon dioxide combustion gases to sea water, Nove further discloses sequestering said carbon dioxide combustion gases comprises introducing said carbon dioxide combustion gases to sea water containing marine organisms (as all sea water contains marine organisms).
Regarding claim 36: Poldervaart modified by Nove discloses introducing said carbon dioxide combustion gases to sea water, Nove further discloses sequestering 
Regarding claim 37: Poldervaart modified by Nove discloses introducing said carbon dioxide combustion gases to sea water, Nove further discloses said carbon dioxide combustion gases comprises introducing said carbon dioxide combustion gases to sea water containing phytoplankton (as all sea water contains phytoplankton). 
Regarding claim 38: Poldervaart as modified by Nove discloses a capture system, Nove further discloses the capture system comprises:
separating carbon dioxide from non-carbon dioxide combustion gases by absorption, adsorption, or membrane gas separation prior to compressing said carbon dioxide (column 1, lines 35-40: the carbon dioxide is absorbed).
Regarding claim 40: Poldervaart discloses transmitting electric power from said electric power generating system to a remote location (via 162), wherein said electric power generating system achieves base load power generation of said remote location (such as 30 MW to 500 MW).
Regarding claim 41: Poldervaart discloses a separate vessel or structure having electric power storage capabilities (power is send ashore via 162 – the shore is capable of storing power).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Poldervaart, in view of Nove as applied to claim 34 above, further in view of Primlani.
Regarding claim 39: Poldervaart discloses a combustion process but does not explicitly disclose introducing chemical additives into said carbon dioxide combustion gases to mitigate localized ocean acidification.
However, Primlani discloses a system for the addition of chemical additives (24) to said carbon dioxide (25) to mitigate localized ocean acidification (paragraphs 0025, 0061 – inherently this will reduce acidifcaiton).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the system of Poldervaart to include the chemical process of Primlani to reduce emissions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832